               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

JESS LEE GREEN                                                     PETITIONER

v.                                                CAUSE NO. 1:18CV181-LG-MTP

JACQUELINE BANKS,
SUPERINTENDENT                                                   RESPONDENT

                               FINAL JUDGMENT

      This matter is before the Court on submission of the [13] Report and

Recommendation entered by United States Magistrate Judge Michael T. Parker

entered in this cause on September 20, 2018. The Court, having adopted said

Report and Recommendation as the finding of this Court by Order entered this

date, finds that this matter should be dismissed. Accordingly,

      IT IS ORDERED AND ADJUDGED that this matter be, and is hereby,

DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 26th day of November, 2018.



                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE
